DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/23/2022 have been fully considered but they are not persuasive. The Applicant has argued unexpectedly superior results are obtained by virtue of the combination of elements recited in pending claim 1.  Namely, the Applicant has argued that improvements in crosslinking density are obtained when pairing a water soluble crosslinking initiator with a oil soluble fluorescent agent.  To support this assessment the Applicant points to Table 1 of the instant application and argues that Sample 3, which employs an oil-soluble initiator, possesses a lower degree of crosslinking.  However, it is not clear the data in Table 1 is sufficient to establish unexpectedly superior results over all water-soluble initiators and all fluorescent latexes.  Table 1 compares two fluorescent latexes using water soluble initiators and argues that the increase in crosslinking density is unexpected as the fluorescent agents are oil soluble and not water soluble.  Therefore, the Applicant argues that it would not be expected that the water soluble initatior would permeate the fluorescent latex to the degree that an oil soluble initiator would be expected to.  Based on the solubility characteristics it would be expected that the an oil soluble initiator would produce a greater degree of crosslinking.  However, the Applicant has not shown a comparative example utilizing an oil soluble initiator with an oil soluble fluorescent agent.  The comparative example shown in Table 1 utilizes an oil soluble initiator and Solvent Red 49 as a fluorescent agent.  However, Solvent Red 49 is known to be water soluble and therefore would be expected to be incompatible with the oil soluble initiator (see https://www.chemicalbook.com/ProductChemicalPropertiesCB1736566_EN.htm).  The Applicant has not compared inventive and comparative examples that are commensurate in scope and therefore it is unclear if unexpectedly superior properties are achieved.  For instance, the Applicant has not compared inventive Samples 1 and 2 with comparative examples utilizing the same fluorescent latex as Samples 1 and 2 but differing only in the use of an oil soluble initiator.  Furthermore, showing increased crosslinking in only 2 examples (Samples 1 and 2) does not seem sufficient to extend unexpectedly superior results to all water soluble initiators and all fluorescent latexes, as is currently claimed.  For all of these reasons the Applicant’s arguments are not found to be persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 16-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103923527 in view of CA 2675911.
	CA ‘911 teaches a toner particle and method of making said toner particle comprising a crosslinked resin (Abstract).  The toner is taught to be produced by an emulsion aggregation method ([0003]).  The crosslinked resin is taught to be produced by forming a latex of an amorphous polyester resin and a water-soluble crosslinking initiator such as a persulfate compound, such as ammonium persulfate ([0004]).  CA ‘911 further teaches that the degree of crosslink controls the gloss of the toner and is therefore a result effective variable ([0039]).   Like CN ‘527, CA ‘911 teaches that the polyester resin to be crosslinked should be an unsaturated polyester resin ([0016]).  Additionally, both CN’527 ([[0040]) and CA ‘911 ([0016-17]) teach the use of poly(propoxylated bisphenol co-fumarate) as the polyester resin to be crosslinked.  CA ‘911 further teaches that is desirable to partially crosslink the polyester resin and that a water-soluble persulfate initiator be used to effect partial crosslinking ([0022]).  Crosslinking is achieved by exposing the water-soluble initiator to conditions to activate said initiator (namely heating, [0024]).  The Applicant teaches in the instant specification that the crosslinking agent is added in an amount of 1% by weight of the uncrosslinked fluorescent latex in order to achieve the crosslinking density recited in pending claims 2-3 (see Example 1, [0080], of the instant specification).  CA ‘911 teaches that the crosslinking initiator should be added in an amount of from 0.5 to 5% by weight of the uncrosslinked latex and therefore would be expected to inherently achieve the same crosslinking density recited in pending claims 2 and 3 ([0025]).  CA ‘911 teaches the use of the same ammonium persulfate utilized by the Applicant which will inherently possess the same solubility and therefore will satisfy the range recited in pending claim 6 (see [0022] of CA ‘911 and [0080] of the instant application). 	CA ‘911 further teaches the emulsion aggregation method recited by the Applicant in pending claim 8 ([0003] and [0034-48]).  Crosslinking of the resin latex is taught to be conducted prior to coalescence and aggregation ([0048]).  Furthermore, the toner also comprises an uncrosslinked resin ([0019]).  CA ‘911 does not, however, teach incorporating a fluorescent dye into the unsaturated polyester resin prior to crosslinking and coalescing.
CN ‘527 teaches a fluorescent latex comprising a fluorescent dye and a polyester resin ([0040]).  CN ‘527 teaches that the latex may be formed by dissolving the dye in the polymer latex ([0040]).  The polyester resin may then be crosslinked by use of a crosslinking agent ([0040]).  The crosslinked fluorescent polyester latex may then be used to form nano-particles by utilizing an emulsion aggregation process ([0040]).  As suitable fluorescent dyes CN ‘527 teaches the use of Solvent Red 49, fast yellow 3g (Solvent yellow 98) ([0050]).  CN ‘527 teaches that by dissolving the fluorescent dye in the polymer latex impart allows for improved compatibility with a resin such as poly(propoxylated bisphenol co-fumarate) as well as improved stability ([0016] and [0040]).  Like CA ‘911, CN ‘527 teaches that the nanoparticles should comprise a crystalline and an amorphous polymer component ([0012] and [0018-32]).
	As shown above, CN ‘527 teaches a method of forming a crosslinked fluorescent latex comprising crosslinking an unsaturated polyester resin wherein a fluorescent dye has been dispersed by heat activation ([0040]).  CN ‘527 further teaches that nano-particles comprising said crosslinked fluorescent latex can then be formed utilizing an emulsion aggregation method ([0040]).  Additionally, CN ‘527 teaches that by forming the unsaturated polyester latex with the fluorescent pigment prior to crosslinking, improved compatibility and stability of the toner particle (nano-particle) may be achieved.  CA ‘911 teaches forming a crosslinked latex utilizing the same unsaturated polyester resin taught by CN ‘527 by utilizing a water-soluble persulfate initiator and heat.  CA ‘911 further teaches the latex be used in an emulsion aggregation procedure.  Additionally, CA ‘911 further teaches that the degree of crosslinking in the latex will drive the gloss of the resultant ink/toner.  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have imparted the unsaturated polyester latex of CA ‘911 with the fluorescent dyes taught by CN ‘527 in order to form fluorescent toners with improved compatibility and stability.  CN ‘527 teaches that such printing formulations have wide applicability in security printing ([0008]).  As all of CN ‘527, CA ‘911 and the Applicant teach the use of poly(propoxylated bisphenol co-fumarate) and as CA ‘911 further teaches the use of ammonium persulfate as the crosslinking initiator in the same amount as the taught by the Applicant, it would be expected that the toner obtained from the combination of teachings of CA ‘911 and CN ‘527 outlined above would inherently possess a peak reflectance value before and after crosslinking that satisfies the limitation of pending claim 4.

Claim(s) 21-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103923527 in view of CA 2675911 as applied to claims 1-10, 16-20 and 23 above, and further in view of EP 1067439.
The complete discussions of CN ‘527 and CA ‘911 above are included herein.  Neither disclosure teaches the use of CI Solvent Yellow 160:1 as a suitable fluorescent dye.
EP ‘439 teaches a toner for electrophotography comprising a fluorescent dye.  Specifically, EP ‘439 teaches that C.I. Solvent Yellow 160:1 may achieve better fluorescence than other yellow fluorescent dyes through the addition of a metal salt ([0010]).  As such, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have imparted the unsaturated polyester latex of CA ‘911 with a fluorescent dye as taught by CN ‘527 in order to form fluorescent toners with improved compatibility and stability and to have further utilized C.I. Solvent Yellow 160:1 as said fluorescent dye for its improved fluorescence potential as taught by EP ‘439.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150. The examiner can normally be reached 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        11/17/2022